 
Exhibit 10.16
 
 

 


TERMINATION AGREEMENT AND RELEASE


This TERMINATION AGREEMENT AND RELEASE (this "Agreement"), effective as of the
31" day of July, 2016 (the "Effective Date"), is by and among On the Move
Corporation, a Nevada corporation with its principal place of business at 12355
Hagen Ranch Road, Suite 604, Boynton Beach, Florida 33437 ("Purchaser"), West
Boynton Auto Service, Inc. d/b/a Hagen Ranch Texaco, a Florida corporation
("Hagen Ranch"), Spanish River Service, Inc. d/b/a Jupiter Farms Chevron, a
Florida corporation ("Jupiter Farms"), and Seeliva Industries, Inc., a Florida
corporation, d/b/a Wellington BP ("Wellington" and together with Hagen Ranch and
Jupiter Farms, the "Sellers" and individually, a "Seller"). The Sellers and
Purchaser  shall hereinafter be referred to collectively as the "Parties" and
individually, as a "Party").


W I T N E S S E T H




WHEREAS, Purchaser, Hagen Ranch, Jupiter Farms and Wellington are parties to
that certain Asset Purchase Agreement, entered into as of the 28th day of
January, 2016, as amended by that certain First Amendment to Asset Purchase
Agreement, dated the 2nd day of June, 2016 (as so amended, modified or
supplemented, the "Asset Purchase Agreement");


WHEREAS, in contemplation of the consummation of the transactions contemplated
under the Asset Purchase Agreement, Purchaser previously issued to Hagen Ranch:
(a) that certain Secured Promissory Note (the "Hagen Ranch Note"), dated January
28, 2016, having an initial principal amount equal to Four Hundred Thirteen
Thousand Eight Hundred Ninety-Four Dollars ($413,894); (b) Three Hundred Ten
Thousand Four Hundred Twenty-One (310,421) shares of Purchaser's Series B
Convertible Preferred Stock, $1.00 per share stated value ("Series B Preferred
Stock") and (c) Three Hundred Ten Thousand Four Hundred Twenty-One (310,421)
shares of Purchaser's common stock, par value $0.0001 per share ("Common
Stock");


WHEREAS, in contemplation of the consummation of the transactions contemplated
under the Asset Purchase Agreement, Purchaser previously issued to Jupiter
Farms: (a) that certain Secured Promissory Note (the "Jupiter Farms Note"),
dated January 28, 2016, having an initial principal amount equal to Six Hundred
Eighty-one Thousand Six Hundred Ninety-One Dollars ($681,691); (b) Five Hundred
Eleven Thousand Two Hundred Sixty-Eight Thousand (511,268) shares of Series B
Preferred Stock and (c) Five Hundred Eleven Thousand Two Hundred Sixty-Eight
Thousand (511,268) shares of Common Stock;


WHEREAS, in contemplation of the consummation of the transactions contemplated
under the Asset Purchase Agreement, Purchaser previously issued to Wellington:
(a) that certain Secured Promissory Note (the "Wellington Note"), dated January
28, 2016, having an initial principal amount equal to Three Hundred Seventy
Thousand Three Hundred Twenty-Six Dollars ($370,326); (b) Two Hundred
Seventy-Seven Thousand Seven Hundred Forty-Five (277,745) shares of Series B
Preferred Stock and (c) Two Hundred Seventy-Seven Thousand Seven Hundred
Forty-Five (277,745) shares of Common Stock


WHEREAS, the Parties wish to terminate, rescind and cancel the Asset Purchase
Agreement, the transactions contemplated thereunder, the Hagen Ranch Note, the
Jupiter Farms Note, the Wellington Note and all Series B Preferred Stock and
Common Stock previously issued thereunder, on the terms, and subject to the
conditions, set forth in this Agreement;


NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:


1.               Termination of the Asset Purchase Agreement. Each of the
Parties hereby agrees and acknowledges that, effective as of the Effective Date,
the Asset Purchase Agreement, the Hagen Ranch Note, the Jupiter Farms Note, the
Wellington Note and all Series B Preferred Stock and Common Stock heretofore
issued to Hagen Ranch, Jupiter Farms and Wellington, respectively, pursuant to
the terms of the Asset Purchase Agreement is hereby irrevocably and
unconditionally terminated, rescinded and cancelled in its entirety and shall be
of no further force or effect, and each party thereto shall have no further
rights, liabilities or obligations of any nature thereunder; provided, however,
that each Seller shall be entitled to receive all Transitional Management Fees
that shall be due to it under the Section 1.3 of the Asset Purchase Agreement up
to the Effective Date, which amount shall be fully paid by Purchaser on or prior
to August 10, 2016.
 
 


Exhibit 16.1 -- Page 1

--------------------------------------------------------------------------------





2.      Payment by Sellers for Motor Fuel and Inventory. - completed


3.      Payment by Sellers for Security Deposits.. - to be done


4.      Payment by Sellers for Prepaid Rent. - none
 
5.      Payment of Expenses Relating to Transferring Licenses and Assigning
Leases. to be paid $1,500 per store

 
6.      Mutual Release of Claims. Effective as of the Effective Date, except as
otherwise provided in this Agreement:


(a) each of the Sellers, on its own behalf and on behalf of each of its
Affiliates and their respective predecessors, successors and assigns (in their
respective capacities as such) (collectively with the Sellers, the "Seller
Releasors"), does hereby fully and forever waive, release, acquit and discharge
Purchaser, and its Affiliates, and the respective predecessors, successors and
assigns of the foregoing (in their respective capacities as such) (collectively
with Purchaser, the "Purchaser Releasors"), jointly and individually, of and
from any and all controversies, claims, suits, judgments, promises, demands,
debts, rights, obligations, liabilities, losses, costs, expenses, fees, causes
of action and liabilities whatsoever of the Seller Releasors, in each case,
whether liquidated or unliquidated, fixed or contingent, matured or unmatured,
asserted or unasserted, known or unknown, foreseen or unforeseen, existing as of
the Effective Date or arising thereafter, in law, equity, or otherwise brought
by way of demand, complaint, cross-claim, counterclaim, third-party claim or
otherwise (collectively. the "Claims"), in each case to the extent arising out
of or relating to the Asset Purchase Agreement, the Hagen Ranch Note, the
Jupiter Farms Note, the Wellington Note, the Series Preferred B Stock or the
Common Stock (such Claims, the "Seller Released Claims").


(b) Purchaser, on behalf of itself and its Affiliates and the other Purchaser
Releasors, does hereby fully and forever waive, release, acquit and discharge
each of the Seller Releasors, jointly and individually, of and from any and all
Claims of the Purchaser Releasors to the extent arising out of or relating to
the Asset Purchase Agreement, the Hagen Ranch Note, the Jupiter Farms Note, the
Wellington Note, the Series Preferred B Stock or the Common Stock (such Claims,
the "Purchaser Released Claims").


"Affiliate" shall mean, with respect to any person, any other person directly or
indirectly controlling, controlled by, or under common control with such person.
For purposes of this definition, "control" (including, with correlative
meanings, the terms "controlled by" and "under common control with"), as applied
to any person, means the possession, directly or indirectly, of the power to
vote a majority of the securities having voting power for the election of
directors or managers (or other persons acting in similar capacities) of such
person or otherwise to direct or cause the direction of the management and
policies of such person through the ownership of voting securities, by contract
or otherwise; provided, however that for purposes of this Section 6, (i)
Purchaser shall not be deemed to be an "Affiliate" of any Seller and (ii) no
Seller shall be deemed to be an "Affiliate" of Purchaser.


7.               Covenant Not to Sue.


(a) Each Seller, on behalf of itself and each of its respective Seller
Releasors, (i) represents and warrants that no such Seller Releasor has pledged,
assigned or otherwise transferred to any person all or any portion of any Seller
Released Claims (or any Claims that, but for any such pledge, assignment or
transfer, would constitute Seller Released Claims) or any rights or entitlements
with respect thereto; (ii) covenants and agrees, to the extent permitted by
applicable law, that no such Seller Releasor shall, either individually or in
concert with another person or group of persons, maintain or cause to be
maintained any action, in any capacity whatsoever, against any of the Purchaser
Releasors based upon any of the Seller Released Claims; and (iii) shall
indemnify and; hold harmless each of the Purchaser Releasors from and against
any and all losses incurred by any of the Purchaser  Releasors, by reason of any
breach of any of the representations, warranties, covenants or agreements in
clause (i) or (ii) of this Section 7(a).
 




Exhibit 16.1 -- Page 2

--------------------------------------------------------------------------------



(b) Purchaser, on behalf of itself and each of its respective Purchaser
Releasors, (i) represents and warrants that no such Purchaser Releasor has
pledged, assigned or otherwise transferred to any person all or any portion of
any Purchaser Released Clams (or any Claims that, but for any such pledge,
assignment or transfer, would constitute Purchaser Released Claims) or any
rights or entitlements with respect thereto; (ii) covenants and agrees, to the
extent permitted by applicable law, that no such Purchaser Releasor shall,
either individually or in concert with another person or group of persons,
maintain or cause to be maintained any action, in any capacity whatsoever,
against any of the Seller Releasors based upon any of the Purchaser Released
Claims; and (iii) shall indemnify and hold harmless each of the Seller Releasors
from and against any and all losses incurred by any of the Seller Releasors, by
reason of any breach of any of the representations, warranties, covenants or
agreements in clause (i) or (ii) of this Section 7(b).


8.               Acquired Assets. Effective as of the Effective Date, Purchaser
hereby transfers to the Sellers any and all of Purchaser's right, title and
interest in and to all of the Acquired Assets (as defined in the Asset Purchase
Agreement). Purchaser hereby represents and warrants that it has good and
marketable title to all of the Acquired Assets, free and clear of all
encumbrances.


9.               Counterparts. This Agreement may be executed in counterparts
(including by facsimile or other electronic transmission), each one of which
shall be deemed an original and all of which together shall constitute one and
the same Agreement.


10.             Governing Law. This Agreement shall be governed by, interpreted
under, and construed and enforced in accordance with, the Law of the State of
Florida, not taking into account any rules of conflicts of laws that would cause
the application of the laws of any other jurisdiction.


11.             Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.


12.             Further Assurances. Each Party shall execute and deliver such
additional documents as may be reasonably requested by any other Party to
consummate the transactions contemplated by this Agreement, including.


13.             Parties in Interest. Nothing in this Agreement shall create or
be deemed to create any third party beneficiary rights in any person not a party
to this Agreement.


14. Entire Agreement. This Agreement constitutes the entire agreement and
understanding among the Parties in respect of the subject matter hereof and
thereof and supersedes all prior and contemporaneous arrangements, agreements
and understandings, both oral and written, whether in term sheets, presentations
or otherwise among the Parties, or between any of them, with respect to the
subject matter hereof and thereof.


15.             Headings. The headings and captions herein are inserted for
convenience of reference only and are not intended to govern, limit or aid in
the construction of any term or provision hereof.




[Remainder o/page intentionally left blank]






Exhibit 16.1 -- Page 3

--------------------------------------------------------------------------------



[ex10sigs.jpg]





 




















Signature page to Termination Agreement and Release
 
 
 
Exhibit 16.1 -- Page 4

--------------------------------------------------------------------------------